Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered July 25, 1977, which revoked a previously imposed sentence of probation and sentenced him to a term of imprisonment. Judgment affirmed. The question raised regarding the original conviction and sentence is not properly before us on this appeal from the amended judgment (see CPL 450.30, subd 3; People v Blim, 54 AD2d 771; People v Williams, 6 NY2d 193, 195; People v Hollick, 38 AD2d 714; cf. People v Drummond, 40 NY2d 990). We have considered defendant’s remaining contention and find it lacking in merit. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.